Citation Nr: 1604419	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to October 2, 2012, and 20 percent thereafter for lumbar disc herniation, L5-S1.

2. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome. 

3. Entitlement to service connection for a right shoulder disability. 

4. Entitlement to an effective date earlier than October 2, 2012, for the grant of a 20 percent rating for the service-connected lumbar disc herniation, L5-S1. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to March 2007. She is a recipient of the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision and a January 2014 Decision Review Officer (DRO) decision of Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing. A transcript of the hearing has been associated with the Veteran's electronic file.

In the January 2014 DRO decision, the RO increased the Veteran's disability rating for her service-connected back disability to 20 percent disabling, effective October 2, 2012, and for her service-connected right knee disability to 10 percent disabling, effective March 29, 2007. Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2014, the RO received a formal application for a TDIU. The Veteran indicated that she has been unable to work due to her service-connected PTSD, migraine headaches, knees, and back disabilities. The U.S. Court of Appeals for Veterans Claims (Court) held that an allegation tantamount to this raises a derivative claim of entitlement to a TDIU. A claim for a TDIU is part and parcel of an increased-rating claim, so not a separate claim, when this derivative claim is either expressly alleged or otherwise raised by the record. See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009). Because the Veteran has raised this derivative TDIU claim in conjunction with her increased-rating claims for her service-connected back and right knee disabilities, the Board is additionally assuming jurisdiction over this derivative TDIU claim.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for a right shoulder disability; entitlement to an effective date earlier than October 2, 2012, for the award of a 20 percent rating for the service-connected lumbar disc herniation, L5-S1; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 2, 2012, the Veteran's service-connected lumbar disc herniation, L5-S1, is manifested by subjective complaints of pain, but objectively, no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. From October 2, 2012, to October 1, 2014, the Veteran's service-connected lumbar disc herniation, L5-S1, is manifested by subjective complaints of pain, but objectively no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

3. As of October 2, 2014, the Veteran's service-connected lumbar disc herniation, L5-S1, is manifested by forward flexion of the thoraolumbar spine 30 degrees or less.

4. The Veteran's service-connected right knee patellofemoral pain syndrome is manifested by subjective complaints of pain and limited range of motion, but objectively, no evidence of flexion limited to 30 degrees or extension limited to 15 degrees. 


CONCLUSIONS OF LAW

1. Prior to October 2, 2012, the criteria for an initial disability rating in excess of 10 percent for the lumbar disc herniation, L5-S1, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5243 (2014).

2. From October 2, 2012, to October 1, 2014 the criteria for an initial disability rating in excess of 20 percent for the lumbar disc herniation, L5-S1, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5243 (2014).

3. As of October 2, 2014, the criteria for an initial disability rating of 40 percent for the lumbar disc herniation, L5-S1, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5243 (2014).

4. The criteria for an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code (DC) 5260 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising her of her and VA's respective responsibilities in obtaining this supporting evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA to assist a claimant in obtaining this evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The record indicates that prior to the initial adjudication of the claim, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of her and VA's respective duties for obtaining evidence in a May 2007 VCAA letter. The RO's August 2007 rating decision has since granted service connection for lumbar disc herniation, L5-S1, and right knee patellofemoral pain syndrome. Under the law, because the original claim has been granted and she has appealed the "downstream" issues concerning the initial ratings assigned for the disabilities, the underlying claims have been substantiated and proven. Notice is no longer required because the initial intended purpose of the notice has been served. See Goodwin v. Peake, 22 Vet. App. 128 (2008). Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim. Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003). 

A SOC was provided in March 2009, discussing the "downstream" claims for higher initial ratings, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial ratings for the claims on appeal. For these reasons, VA has satisfied its duty to notify. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained her service treatment records (STRs), VA outpatient treatment records, private treatment records, and arranged for VA compensation examinations in June 2007, September 2008, October 2012, and October 2014, to assess the etiology and severity of her service-connected back and right knee disabilities, which, as mentioned, are now the determinative downstream issues. The record was held open for an additional 60 days in August 2015 and 45 days in November 2015, to allow the Veteran to submit additional evidence in support of her claim. In November 2015, the Veteran submitted additional medical evidence. 

The travel board hearing was in compliance with proper procedure as the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them. Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial ratings assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others. The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Disc Herniation, L5-S1

The Veteran contends that her service-connected lumbar spine disability is more severe than is contemplated by the currently-assigned rating, and asserts that a higher rating is warranted. 

The Veteran's service-connected back disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5243. All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The criteria for a 30 percent rating pertain only to the cervical spine and are therefore not applicable in this case. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2015). An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. 
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2015). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Prior to October 2, 2012

In June 2007, the Veteran was afforded a VA examination via QTC Medical Services (QTC). She reported her back disability existing for one year with complaints of constant pain. She characterized the pain as aching and sharp in nature, and rated the pain level at a 6 out of ten in terms of intensity. She explained that the pain increased with physical activity and stress, but often relieves by itself. 

Upon physical examination testing of the lumbar spine, there was normal head position with symmetry in appearance. There was symmetry of the spinal motion with normal curvatures of the spine. The examiner noted no evidence of radiating pain on movement, muscle spasms, tenderness, or ankylosis. Range of motion testing reflected flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees. The examiner indicated that the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement, and straight leg raising test results were negative. Gross examination of the joints and muscles were within normal limits. Neurological testing of the upper and lower extremities reflected normal motor function and normal sensory function. Reflexes for the upper and lower bilateral extremities were all 2+, or normal. The examiner diagnosed the Veteran with lumbar disc herniation with an objective factor of L5-S1 disc space narrowing and a subjective factor of pain.

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's lumbar spine disability. However, no range of motion testing was conducted at the outpatient visits. 

The criteria for a disability rating in excess of 10 percent, prior to October 2, 2012, have not been met. A higher rating is not warranted under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. At no time has the Veteran experienced an incapacitating episode associated with her service-connected lumbar spine disability. More importantly, there is no evidence of the Veteran being diagnosed with IVDS. Specifically, the June 2007 examiner noted that the Veteran did not have IVDS of the lumbar spine. A rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243. 

A higher rating is also not warranted under the General Rating Formula. As previously stated, in order to warrant the next-higher 20 percent rating under the General Rating Formula, the Veteran must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Such has not been shown in this case. At the June 2007 VA examination, range of motion findings reflected forward flexion to 90 degrees, which is greater than 60 degrees, and the combined range of motion of the thoracolumbar spine was 240 degrees, greater than 120 degrees. The examiner also noted the absence of muscle spasms, tenderness, and ankylosis. Therefore, a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula, prior to October 2, 2012, is not warranted. 

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). The June 2007 examiner did not mention any neurologic abnormalities or findings related to the service-connected lumbar spine disability. Specifically, the examiner noted that neurological testing of the upper and lower extremities reflected normal motor function and normal sensory function. Reflexes for the upper and lower bilateral extremities were all 2+, or normal. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to her service-connected lumbar spine disability is warranted. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case. The May 2015 VA examiner found no evidence that the Veteran suffers from degenerative joint disease of the lumbar spine. DC 5003 would not assist the Veteran in obtaining a higher disability rating. See 38 C.F.R. § 4.71a, DC 5003.

The Board has also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The June 2007 examiner noted that the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. Although the evidence does show that the Veteran experiences painful motion and less movement than normal; it does not result in a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

The Veteran has submitted no evidence showing that her lumbar spine disability has markedly interfered with her employment status beyond that interference contemplated by the assigned rating and there is also no indication that this service-connected back disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DC 5243, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected lumbar spine disability has worsened. However, the objective clinical findings do not support her assertions for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 10 percent for lumbar disc herniation, L5-S1, prior to October 2, 2012, must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

As of October 2, 2012

In October 2012, the Veteran underwent a VA examination provided by QTC. The Veteran reported her service-connected lumbar spine disability worsening since the onset of symptoms in 2006. She admitted to having flare-ups and having difficulty getting out of bed due to the flare-ups. 

Upon physical examination testing, there was no localized tenderness, pain to palpation for joints and/or soft tissue of the thoracolumbar spine, or guarding or muscle spasms. Range of motion testing reflected forward flexion to 60 degrees, with painful motion at 60 degrees; extension to 20 degrees with painful motion at 20 degrees, right lateral flexion to 20 degrees with painful motion at 20 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, right lateral rotation to 20 degrees with painful motion at 20 degrees, and left lateral rotation to 20 degrees with painful motion at 20 degrees. The examiner determined that the Veteran was unable to perform repetitive-use testing with three repetitions because of pain in the back with range of motion testing. The examiner determined that there was functional loss and/or functional impairment of the thoracolumbar spine with contributing factors of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing. Muscle strength testing, reflex testing, and sensory testing reflected normal results. Straight leg raising test was negative, and the Veteran did not show any radicular pain or any other signs or symptoms due to radiculopathy. The examiner also indicated that there were no other neurologic abnormalities or findings related to her service-connected lumbar spine disability or any evidence of IVDS. X-ray testing results showed a mild S-shaped curvature of the lumbar spine, and not arthritis, or a significant additional or separate diagnosis. The examiner diagnosed the Veteran with lumbar disc herniation, L5-S1 spine. 

The Veteran was afforded a second VA examination via QTC in October 2014. The Veteran reported that her service-connected lumbar spine disability had worsened in severity. She explained that she can only stand and/or walk for a few minutes and has difficulty with activities of daily living. She also admitted to occasionally using a brace and crutches for ambulatory purposes. 

Upon physical examination of the lumbar spine, there was noted localized tenderness or pain to palpation for joints and/or soft tissue of the back, which was described by the Veteran as being sharp. There was also the presence of guarding or muscle spasm of the lumbar spine resulting in an abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. Range of motion testing showed forward flexion to 45 degrees with painful motion at 45 degrees, extension to 25 degrees with painful motion at 25 degrees, right lateral flexion to 20 degrees with painful motion at 20 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, right lateral rotation to 25 degrees with painful motion at 20 degrees, and left lateral rotation to 25 degrees with painful motion at 20 degrees. After repetitive-use testing with three repetitions, range of motion testing reflected post-test forward flexion to 45 degrees, post-test extension to 25 degrees, post-test right lateral flexion to 20 degrees, post-test left lateral flexion to 20 degrees; post-test right lateral rotation to 20 degrees, and post-test left lateral rotation to 20 degrees. There was no additional limitation in range of motion testing of the lumbar spine following repetitive-use testing and no functional loss and/or functional impairment of the lumbar spine. Muscle strength testing, reflex testing, and sensory testing were all normal. There were no signs or symptoms due to radiculopathy and the examiner was unable to perform the straight leg raising test. The examiner determined that the Veteran did have any other neurologic abnormalities or findings related to the lumbar spine or evidence of IVDS. The examiner concluded that the contributing factors of pain, weakness, fatigability and/or incoordination, and there is additional limitation of functional ability of the spine during flare-ups or repeated use over time. The examiner indicated that the degree of range of motion loss during pain or use of flare-ups is approximately 20 degrees in flexion and extension. The Veteran was diagnosed with lumbar disc herniation, L5-S1. 

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's cervical spine disability. However, no range of motion testing was conducted at the outpatient visits.

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 20 percent from October 2, 2012, has not been met. As previously stated, in order to warrant the next-higher 40 percent rating under the General Rating Formula, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Such has not been shown in this case. At the October 2012 and October 2014 examinations, the Veteran demonstrated forward flexion to 60 degrees and 45 degrees, respectively. Therefore, a rating in excess of 20 percent, as of October 2, 2012, for the Veteran's service-connected lumbar spine disability under the General Rating Formula is not warranted. 

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. At no time has the Veteran experienced an incapacitating episode associated with her service-connected cervical spine disability. More importantly, there is no evidence of the Veteran being diagnosed with IVDS. Specifically, both the October 2012 and October 2014 examiners noted that the Veteran did not have IVDS of the cervical spine. A rating in excess of 20 percent for the Veteran's service-connected cervical spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). The October 2012 and October 2014 examiners did not mention any neurologic abnormalities or findings related to the service-connected lumbar spine disability. Specifically, the examiners noted that neurological testing of the upper and lower extremities reflected normal motor function and normal sensory function. Reflexes for the upper and lower bilateral extremities were all 2+, or normal. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to her service-connected lumbar spine disability is warranted. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case. The October 2012 and October 2014 VA examiners found no evidence that the Veteran suffers from degenerative joint disease of the lumbar spine. As such, DC 5003 would not assist the Veteran in obtaining a higher disability rating. See 38 C.F.R. § 4.71a, DC 5003.

The Board has also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Based upon the results from the October 2012 examination, the examiner determined that there was functional loss and/or functional impairment of the thoracolumbar spine with contributing factors of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing. Although the evidence does show that the Veteran experiences painful motion and less movement than normal; it does not result in a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. However, with regard to the findings from the October 2014 examination, the examiner indicated initially that there was no additional limitation in range of motion testing of the thoracolumbar spine following repetitive-use testing and no functional loss and/or functional impairment of the lumbar spine. However, in her closing remarks, the examiner indicated that the contributing factors to the Veteran's service-connected lumbar spine disability are pain, weakness, fatigability, and/or incoordination with additional limitation of functional ability of the lumbar spine during flare-ups or repeated use over time. She further added that the degree of range of motion loss during pain on use or flare-ups is approximately 20 degrees in flexion and extension. Such additional loss would result in forward flexion of the thoracolumbar spine 30 degrees or less. Based on these findings by the October 2014 examiner and resolving reasonable doubt in the Veteran's favor, the criteria is met for a 40 percent rating, and no higher, under the General Rating Formula, as of October 2, 2014. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.

A rating higher than 40 percent as of October 2, 2014, is not warranted, however, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or evidence of IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. To the contrary, at the October 2014 examination, the Veteran demonstrated movement in all planes of excursion, and the examiner affirmatively stated that the Veteran did not have IVDS. Accordingly, the criteria for a rating higher than 40 percent, as of October 2, 2014, are not warranted. 

The Veteran has submitted no evidence showing that her lumbar spine disability has markedly interfered with her employment status beyond that interference contemplated by the assigned rating and there is also no indication that the service-connected back disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DC 5243, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected lumbar spine disability has worsened. The Board finds that the Veteran is entitled to a 40 percent rating, and no higher, for her service-connected lumbar spine disability, as of October 2, 2014. The preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent from October 2, 2012 to October 1, 2014, and the appeal is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Right Knee Patellofemoral Pain Syndrome

The Veteran asserts that a higher rating is warranted for her service-connected right knee disability. 

The Veteran's service-connected right knee disability is rated under 38 C.F.R. § 4.71a, DC 5260. Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. A 20 percent rating is warranted when flexion is limited to 30 degrees. A 30 percent rating is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees. When extension is limited to 10 degrees, a 10 percent rating is assigned. A 20 percent rating is appropriate where extension is limited to 15 degrees. A 30 percent rating is assigned in the case of extension limited to 20 degrees. A 40 percent rating is appropriate where extension is limited to 30 degrees. A 50 percent rating is assigned for limitation of extension to 45 degrees. See 38 C.F.R. § 4.71a, DC 5261 (2015). 

Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability. A 30 percent rating is warranted where there is severe subluxation or lateral instability. DC 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Under DC 5003, which pertains to degenerative arthritis, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved. However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In June 2007, the Veteran was afforded a VA examination through QTC. She reported having pain, weakness, stiffness, swelling, and giving way of the right knee. She explained that the pain occurs constantly and her localized. She rated the pain level at a 7 out of 10 in terms of intensity. 

Upon physical examination testing, there was noted tenderness, but no recurrent subluxation, locking, pain, joint effusion, or crepitus. Anterior and posterior cruciate ligaments stability testing was normal, along with medial and lateral collateral ligaments stability testing and medial and lateral meniscus testing. Range of motion of the right knee reflected flexion to 140 degrees with pain at 140 degrees and extension to 0 degrees with no pain. The examiner noted that the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. X-ray testing results were within normal limits, and the examiner diagnosed the Veteran with patellofemoral pain syndrome of the right knee with pain as a subjective factor. 

In September 2008, the Veteran underwent a VA examination through QTC. Although this examination was for the left knee, a physical examination of the right knee was also conducted. Upon physical examination testing, there was noted tenderness and guarding of movement of the right knee. There were no signs of edema, effusion, weakness, redness, heat, or subluxation. There was crepitus, but otherwise, no genu recurvatum or locking pain. Range of motion testing showed flexion to 110 degrees with pain at 110 degrees and extension to 0 degrees with pain at 0 degrees. The examiner noted that the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

The Veteran was afforded an additional VA examination via QTC in October 2012. She reported her service-connected right knee disability worsening over time. She denied having flare-ups. 

Range of motion testing showed right knee flexion to 120 degrees with painful motion at 120 degrees and extension to 0 degrees with no objective evidence of painful motion. After repetitive-use testing, post-test flexion was to 120 degrees and post-test extension was to 0 degrees. The examiner noted that there was no additional limitation in range of motion testing of the knee following repetitive-use testing, but there was the presence of functional loss and/or functional impairment with contributing factors of less movement than normal and pain on movement. Muscle strength, anterior instability, posterior instability, and medial-lateral instability testing results were all normal. There was no evidence or history of recurrent patellar subluxation/dislocation. X-ray testing showed no evidence of arthritis or patellar subluxation in the right knee. The examiner noted that the Veteran's service-connected right knee disability prevents her from running and prolonged kneeling. She was diagnosed with right knee patellofemoral pain syndrome. 

In October 2014, the Veteran underwent a VA examination for her service-connected right knee disability. She reported to the examiner that it has worsened over the years, and flare-ups impact the function of the knee. She explained that flare-ups are often alleviated by ice and Naprosyn daily and several times a year, the flare-ups necessitate the use of crutches. 

Upon physical examination testing, the examiner noted tenderness or pain to palpation for the joint line or soft tissues of the right knee. Range of motion testing reflected flexion to 45 degrees with pain at 45 degrees and extension to 0 degrees with pain at 0 degrees. Range of motion testing after three repetitions showed post-test flexion to 45 degrees and post-test extension to 0 degrees. The examiner noted that the Veteran does not have any additional limitation in range of motion of the knee and lower leg following repetitive-use testing and also does not have any functional loss and/or functional impairment of the knee and lower leg. Muscle strength testing, joint stability testing, posterior instability testing, and medial-lateral instability testing results were all normal. There was no evidence or history of recurrent patellar subluxation/dislocation. X-ray testing reflected arthritis in the right knee, and the examiner concluded that the service-connected right knee disability impacts her ability to work by making it difficult to play sports with children as a junior high youth leader. The examiner concluded that there are contributing factors of pain, weakness, fatigability, and/or incoordination and there is additional limitation of functional ability of the knee joint during flare-ups or repeated use over time. The examiner stated that the degree of range of motion loss during pain on use or flare-ups is approximately 10 degrees in extension and causes limping. The examiner diagnosed the Veteran with right knee degenerative joint disease and patellar tendinitis.

Based on the evidence of record a rating higher than 10 percent for the Veteran's service-connected right knee disability under DC 5260 is not warranted. As previously stated, in order to receive the next-higher 20 percent rating under DC 5260, flexion must be limited to 30 degrees. Such has not been shown in this case. At the June 2007, October 2012, and October 2014 examination, the range of motion testing showed flexion to 90 degrees, 60 degrees, and 45 degrees, respectively. At no time during this appeal has range of motion testing showed flexion to 30 degrees. Therefore, a higher rating is not warranted for the service-connected right knee disability under DC 5260.

The Board has also considered whether a separate rating is warranted for limitation of extension of the right knee under DC 5261. Extension was to 0 degrees at the June 2007, September 2008, October 2012, and October 2014 examinations. Although the October 2014 examiner concluded that degree of range of motion loss during pain on use or flare-ups is approximately 10 degrees in extension and causes limping, objective repetitive range of motion testing reflected extension to again, 0 degrees. Thus, a separate, compensable rating under DC 5261 is not warranted. To assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding. See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

The Board has considered other possible rating codes for a higher rating for the Veteran's service-connected right knee disabilities; however, there is no evidence of ankylosis, subluxation or lateral instability, dislocation of the semilunar cartilage, removal of the semilunar cartilage, extension limited to 15 degrees, impairment of the tibia and fibula, or evidence of genu recurvatum. Thus, Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, and 5263 are not for application in this case and do not provide a higher rating for the Veteran's service-connected right knee disability. See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5261, 5262, and 5263 (2015).

The Board further finds that a rating higher than 10 percent is not warranted under DC 5010, as there is no x-ray evidence showing that the Veteran's service-connected right knee disability involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Indeed, the service-connected right knee disability only involves one major joint, i.e., the knee joint. See 38 C.F.R. § 4.45(f).

The Board has considered the Veteran's reports of pain during the VA examinations. The presence of pain, fatigue, weakness, and lack of endurance are contemplated in the current rating criteria. What is of equal importance is the remaining functional use. See Deluca, 8 Vet. App. at 206-07. 

The June 2007 examiner concluded that the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The September 2008 examiner noted that the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. After range of motion testing, the October 2012 examiner noted that there was no additional limitation in range of motion testing of the knee following repetitive-use testing, but there was the presence of functional loss and/or functional impairment with contributing factors of less movement than normal and pain on movement. Finally, the October 2014 examiner concluded that there are contributing factors of pain, weakness, fatigability, and/or incoordination and there is additional limitation of functional ability of the knee joint during flare-ups or repeated use over time. The examiner stated that the degree of range of motion loss during pain on use or flare-ups is approximately 10 degrees in extension and causes limping. There is no indication that pain, weakness, fatigability, incoordination, and less movement than normal due to the Veteran's service-connected right knee disability has caused functional loss greater than that contemplated by the 10 percent rating currently assigned. Even considering the additional 10 degree loss of extension due to pain still only warrants a 10 percent rating under DC 5261. Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.

The Veteran has submitted no evidence showing that her right knee disability has markedly interfered with her employment status beyond that interference contemplated by the assigned rating and there is also no indication that this service-connected right knee has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DC 5260, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) , which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected right knee disability has worsened. However, the objective clinical findings do not support her assertions for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and increased rating in excess of 10 percent for her service-connected right knee disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Prior to October 2, 2012, a rating in excess of 10 percent for lumbar disc herniation, L5-S1, is denied.

From October 2, 2012, to October 1, 2014, a rating in excess of 20 percent for lumbar disc herniation, L5-S1, is denied.

As of October 2, 2014, a rating of 40 percent for lumbar disc herniation, L5-S1, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied. 


REMAND

Remand is required in order to obtain a VA examination to determine the etiology of her right shoulder disability and to adjudicate the issue of entitlement to a TDIU in the first instance since the Veteran filed a formal application in July 2014.

Remand is also required for issuance of a statement of the case (SOC) on the issue of entitlement to an effective dater earlier than October 2, 2012, for the grant of a 20 percent rating for the service-connected back disability. In February 2014, the Veteran expressed disagreement with the January 2014 DRO decision that discussed the claim; however, no SOC has been issued addressing the claim. Manlicon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice as concerning the issue of entitlement to a TDIU. All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2015), must be fully met.

2. Schedule the Veteran for a VA examination to determine the etiology of her claimed right shoulder disability. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran's military occupational specify (MOS) was a military police, and she was awarded a Combat Action Badge.

* Service treatment records reflect no complaints, treatment, or diagnosis of a right shoulder disability. 

* In June 2007, the Veteran was afforded a VA examination through QTC (QTC) Medical Services. She explained that the right shoulder disability has existed since December 2007, and is not due to injury or trauma. She attributed it to carrying heavy loads during her military service. After physical examination testing, the examiner concluded that a diagnosis for a right shoulder disability could not be given because there was no pathology to render a diagnosis. 

* VA outpatient treatment records reflect continuing complaints and treatment for right shoulder pain. At a December 2007 VA outpatient treatment visit, the Veteran reported right shoulder pain and stated that she developed the pain due to hauling a .50 caliber machine gun on her shoulder during her military service. 

* In October 2012, the Veteran underwent a second VA examination via QTC. The Veteran reported an onset of 2006 for her right shoulder disability. She informed the examiner that the right shoulder disability started while carrying a .50 caliber machine gun during her military service. After physical examination testing, no diagnosis was given because there was no pathology to render a diagnosis. 

* Private magnetic resonance imaging (MRI) testing conducted in November 2015 revealed findings consistent with a supraspinatus impingement syndrome and subacromial subdeltoid bursitis of the right shoulder. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each right shoulder disability found. In regard to each identified right shoulder disability, the examiner must provide an opinion as to whether the disability is related or attributable to her military service. The examiner is reminded that the Veteran's assertion of carrying a .50 caliber machine gun during her military service must be presumed to have been incurred as described.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Issue a SOC to the Veteran and her representative, addressing the issue of entitlement to an effective dater earlier than October 2, 2012, for the grant of a 20 percent rating for the service-connected back disability. The Veteran and her representative must be advised of the time limit in which he may file a Substantive Appeal. Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

4. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. If the benefits sought in connection with the claims remains denied, the Veteran and her attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


